                   So Ordered.

Dated: September 24th, 2019
      1

      2

      3

      4

      5

      6

      7

      8

      9

     10                            UNITED STATES BANKRUPTCY COURT

     11                  IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

     12
          In re:                                              No.: 18-02232-FPC11
     13
          KATHLEEN JOLLEY FOX,                                Chapter 11
     14
                         Debtor.                                 CONCLUSIONS OF LAW
     15

     16
                   THIS MATTER came on for hearing on September 24, 2019 upon the issues raised
     17
          by Debtor’s request to confirm Debtor’s Plan of Reorganization filed herein on December
     18
          10, 2018 [ECF 67], as modified pursuant to the First Amendment to Plan of
     19
          Reorganization filed herein on July 16, 2019 [ECF 107] (collectively the "Plan"), and the
     20
          Court having entered its Findings of Fact, based upon the evidence produced, the Court
     21

     22   now makes the following:

     23                                    CONCLUSIONS OF LAW

     24            1.    The Plan has been accepted in writing by the creditors and equity security
     25
          holders whose acceptance is required by law;
          Conclusions of Law-1                                  SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159



          18-02232-FPC11         Doc 139   Filed 09/25/19   Entered 09/25/19 08:29:26                   Pg 1 of 3
            2.      The provisions of Chapter 11 have been complied with and the Plan has
 1

 2
     been proposed in good faith and not by means forbidden by law;

 3          3.      (i) Each holder of a claim or interest has accepted the Plan or will receive or

 4   retain under the Plan, property of a value, as of the effective date of the Plan, that is not
 5   less than the amount that such holder would receive or retain if the Debtor was liquidated
 6
     under Chapter 7 of the Code on such date, or (ii) the Plan does not discriminate unfairly,
 7
     and is fair and equitable with respect to each class of claims or interest that are impaired
 8
     under the Plan and has not accepted the Plan;
 9
            4.      All payments made or promised by the Debtor or by a person issuing
10

11
     securities or acquiring property under the Plan or by an other person for services or for

12   costs and expenses in, or in connection with, the Plan and incident to the case, have been

13   fully disclosed to the Court and are reasonable or, if to be fixed after confirmation of the

14   Plan, will be subject to approval of the Court;
15
            5.      The identity of any insider that will be employed or retained by the Debtor
16
     and their compensation has been fully disclosed;
17
            6.      (i) Confirmation of the Plan is not likely to be followed by the liquidation or
18
     the need for further financial reorganization of the Debtor or (ii) if the Plan is a Plan of
19

20
     liquidation, the Plan sets a time period in which liquidation will be accomplished, and

21   provides for eventuality if the liquidation is not accomplished in that period;

22          7.      Substantial consummation shall not occur before the sixtieth (60th) day after

23   the Effective Date; and
24
     ///
25

     Conclusions of Law-2                                      SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159



      18-02232-FPC11        Doc 139    Filed 09/25/19    Entered 09/25/19 08:29:26                     Pg 2 of 3
            8.      It is proper that the Plan be confirmed, subject to the following modifications:
 1

 2
                 a. Notwithstanding any provision in the Plan to the contrary, should Debtor’s

 3                  Home (Art. I, def. #15) not be sold by private sale within eighteen (18)

 4                  months of the Effective Date (the “Private Sale Period), it shall be sold by
 5                  public auction, subject to the terms of the Plan; provided, however, that the
 6
                    Debtor, After Notice and Hearing, may request the Court for an extension of
 7
                    the Private Sale Period if the Debtor is likely to sell Debtor’s Home in a
 8
                    reasonable period of time thereafter; and
 9
                 b. Notwithstanding any provision in the Plan to the contrary, the Allowed
10

11
                    Claims of Class 1 professional members (administrative claimants) shall be

12                  allowed and paid interest on their Claims at the federal judgment rate,

13                  pursuant to 28 U.S.C. §1961(a), in effect at the time of Confirmation from the

14                  Effective Date.
15
                                         ///END OF ORDER///
16

17
     PRESENTED BY:
18
     SOUTHWELL & O'ROURKE, P.S.
19

20   BY: /s/ Kevin O’Rourke
21
        KEVIN O'ROURKE, WSBA #28912
        Attorneys for Debtor
22

23

24

25

     Conclusions of Law-3                                       SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159



     18-02232-FPC11         Doc 139    Filed 09/25/19    Entered 09/25/19 08:29:26                      Pg 3 of 3
